Mikoll, J. P., Crew III, Yesawich Jr., Peters and Graffeo, JJ.,
concur. Ordered that petitioner’s motion is granted; and it is further, ordered that respondent is suspended from practice pending his full compliance with the subpoena duces tecum dated November 24, 1998, and with the hearing notice dated December 4, 1998, effective 20 days from the date of this order, and until further order of this Court; and it is further, ordered that for the period of suspension respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further, ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys.